Case 2:19-cv-09343-GW-KS Document 81 Filed 07/14/20 Page 1 of 8 Page ID #:639



 1   KEVIN D. JAMISON (Bar No. 222105)
     kjamison@jec-legal.com
 2   JUSTIN F. CRONIN (Bar No. 260188)
     jcronin@jec-legal.com
 3   JAMISON EMPTING CRONIN, LLP
     825 East 4th Street, Suite 204
 4   Los Angeles, California 90013
     Telephone (213) 246-2732
 5   Facsimile (626) 314-1833
 6   Attorneys for Defendants ViacomCBS
     Inc., f/k/a CBS Corporation, a Delaware
 7   corporation, f/k/a Viacom Inc., successor
     by merger to CBS Corporation, a
 8   Pennsylvania corporation, f/k/a
     Westinghouse Electric Corporation,
 9   erroneously sued and served as CBS
     Corporation, a Delaware corporation,
10   f/k/a Viacom Inc., successor by merger
     to CBS Corporation, a Pennsylvania
11   corporation, f/k/a Westinghouse Electric
     Corporation, successor-in-interest to BF
12   Sturtevant
13
14
                           UNITED STATES DISTRICT COURT
15
                         CENTRAL DISTRICT OF CALIFORNIA
16
17
   PATRICK W. DENNIS and ROSA                Case No: 2:19-cv-09343-GW-KS
18 DENNIS,
                                             [PROPOSED] ORDER GRANTING
19               Plaintiffs,                 STIPULATION RE PROTECTIVE
                                             ORDER RE EXPORT-CONTROLLED
20        vs.                                DOCUMENTS (Amended)
21 AIR & LIQUID SYSTEMS                      Judge:     Hon. George H. Wu
   CORPORATION, etc., et al.                 Courtroom: 9D, First Street Courthouse
22
             Defendants.                     Case Filed: October 30, 2019
23                                           Trial Date: October 20, 2020
24
25
          Pursuant to Rule 26(c) of the Federal Rules of Civil Procedure and based
26
     on the parties’ Amended Stipulation Re Protective Order Re Export-Controlled
27 Documents (“Stipulation”) filed on July 13, 2020, the terms of the protective
28 order to which the parties have agreed are adopted as a protective order of this
                                       1
      [PROPOSED] ORDER GRANTING STIPULATION RE PROTECTIVE ORDER RE EXPORT-
                        CONTROLLED DOCUMENTS (Amended)
                                                         2:19-cv-09343-GW-KS
Case 2:19-cv-09343-GW-KS Document 81 Filed 07/14/20 Page 2 of 8 Page ID #:640



 1
 2 Court (which generally shall govern the pretrial phase of this action) except to
 3 the extent, as set forth below, that those terms have been modified by the Court’s
 4 amendment of paragraphs 5, 8, 10, 11, and 12 of the Stipulation.
     AGREED TERMS OF THE PROTECTIVE ORDER AS ADOPTED AND
 5
                        MODIFIED BY THE COURT1
 6
 7
 8          The Court, having reviewed the Stipulation re Protective Order re Export-
 9 Controlled Documents, and upon finding particularized good cause appearing
10 therefore to maintain confidentiality, orders as follows:
11          IT IS HEREBY ORDERED that the Stipulation is GRANTED and all
12 documents subject to the Stipulation (namely, those listed on Exhibit A) shall remain
13 confidential and shall be returned to Westinghouse at the conclusion of this lawsuit in
14 accordance with the Stipulation. The Court further ORDERS as follows:
15       1.    All documents and information in this action, including during all
16 discovery matters, such as depositions, document productions, interrogatory
17 responses, expert reports and party admissions, and all court and trial presentations
18 shall comply with the applicable U.S. Export Administration Regulations (“EAR”),
19 the International Traffic in Arms Regulations (“ITAR”) and the export control laws of
20 the U.S. Government (documents and information subject to such laws are referred to
21 collectively as “export-controlled documentation”).
22          2.     Export-controlled documentation (i.e., documents protected from
23 disclosure and dissemination by the Arms Export Controls Act, U.S. Export
24 Administration Regulations (“EAR”) and the Export Administration Act, the
25 International Traffic in Arms Regulations (“ITAR”) and the export control laws of the
26
27   1
     The Court’s additions to the agreed terms of the Protective Order are generally indicated in bold
28 typeface, and the Court’s deletions are indicated by lines through the text being deleted.
                                                      2
     [PROPOSED] ORDER GRANTING STIPULATION RE PROTECTIVE ORDER RE EXPORT-
                               CONTROLLED DOCUMENTS (Amended)
                                                                                 2:19-cv-09343-GW-KS
Case 2:19-cv-09343-GW-KS Document 81 Filed 07/14/20 Page 3 of 8 Page ID #:641



 1 U.S. Government) shall not be disclosed to any person, including any party, witness,
 2 consultant, expert or corporate representative that is not a United States citizen or
 3 lawful permanent resident of the United States or a protected individual granted
 4 asylum or refugee status or to a foreign corporation that is not organized or
 5 incorporated to do business in the United States (collectively known as “non-US
 6 persons”).
 7         3.     The statement “Export-controlled - this document contains data
 8 whose export/ transfer/disclosure is restricted by US law. Dissemination to non-
 9 US persons whether in the United States or abroad requires an export license or
10 other authorization,” “Export-Controlled,” or similar shall be placed on each
11 individual page of all export-controlled documentation in order to properly identify
12 that the document is considered by Westinghouse to be export controlled
13 documentation. The list of export-controlled documentation presently identified as
14 subject to this Stipulated Protective Order is attached as Exhibit A.
15         4.     Unless ordered by the Court, or otherwise provided for herein, the
16 export-controlled documentation disclosed shall be kept confidential in accordance
17 with the terms of this Order, and will be held and used by the party receiving such
18 information solely in connection with this civil action and will be used for no other
19 purpose.
20         5.     In the event Plaintiffs challenge Westinghouse’s designation of a
21 document, statement, report, or testimony as export-controlled, counsel shall make a
22 good faith effort to resolve the dispute, and in the absence of a resolution, the
23 challenging party may thereafter seek resolution by the Court, but shall abide by the
24 designation pending the Court’s resolution. Nothing in this Order or the Stipulation
25 underlying this Order operates to create an admission by any party that export-
26 controlled documentation disclosed in this case is relevant or admissible. Each party
27 specifically reserves the right to object to the use or admissibility of all export-
28 controlled documentation disclosed, in accordance with applicable law and Court
                                       3
      [PROPOSED] ORDER GRANTING STIPULATION RE PROTECTIVE ORDER RE EXPORT-
                        CONTROLLED DOCUMENTS (Amended)
                                                         2:19-cv-09343-GW-KS
Case 2:19-cv-09343-GW-KS Document 81 Filed 07/14/20 Page 4 of 8 Page ID #:642



 1 rules. The Challenging Party shall initiate the dispute resolution process under
 2 Local Rule 37.1, et seq. and consistent with the Court’s pre-motion discovery
 3 procedures. The Designating Party shall bear the burden of establishing the
 4 propriety of the challenged designation.
 5         6.    At the conclusion of litigation, the export-controlled documentation and
 6 any copies thereof shall be promptly (and in no event later than forty-five (45) days
 7 after entry of final judgment) returned to Westinghouse or certified as destroyed. For
 8 the purposes of this paragraph, the “conclusion of litigation” shall mean by settlement,
 9 by the final decision of the Court that has become nonappealable, or by a final
10 disposition on appeal.
11         7.    No party shall, for himself/herself or itself or for any person or persons
12 acting on his/her or its behalf, make electronic copies of any export-controlled
13 documentation or transmit export-controlled documentation by electronic means.
14         8.    The foregoing is entirely without prejudice to the right of any party to
15 apply to the Court for any further Protective Order relating to export-controlled
16 documentation; or to object to the production of documents or information; or to apply
17 to the Court for an order compelling production of documents or information; or for
18 modification of this Order; or to seek any other relief from the Court. Any
19 modification of the Protective Order take effect only upon a court order
20 approving it.
21         9.    Good cause exists for this Order in that while the parties recognize that
22 the subject documents are discoverable and there exists a general presumption of
23 openness to discoverable materials, in light of the applicable U.S. Export
24 Administration Regulations (“EAR”), the International Traffic in Arms Regulations
25 (“ITAR”) and the export control laws of the U.S. Government, there exists a
26 legislative scheme adopted to advance the national security interests of the United
27 States Government and overcome general presumptions of openness and disclosure
28 such that Westinghouse cannot legally disclose the protected documents to plaintiffs’
                                       4
      [PROPOSED] ORDER GRANTING STIPULATION RE PROTECTIVE ORDER RE EXPORT-
                        CONTROLLED DOCUMENTS (Amended)
                                                         2:19-cv-09343-GW-KS
Case 2:19-cv-09343-GW-KS Document 81 Filed 07/14/20 Page 5 of 8 Page ID #:643



 1 counsel in absence of this Stipulation and the accompanying Order. EAR (15
 2 C.F.R.§ 730, et seq.) governs whether a person may export something from the United
 3 States, reexport it from a foreign country, or transfer something from one person to
 4 another in a foreign country. EAR applies to physical items as well as to technology
 5 and software. ITAR (22 C.F.R. § 120-130) is a United States regulatory regime to
 6 restrict and control the export of defense and military-related technologies to
 7 safeguard U.S. national security and to further U. S. foreign policy objectives. Both
 8 EAR and ITAR are instrumental in protecting national security interests of, inter alia,
 9 the plans, specifications, equipment, etc., of United States Naval vessels, including the
10 ships at issue in this action. Because of the national security interests underlying the
11 legislative scheme to protect documents of the type listed on Exhibit A (and
12 specifically those documents listed on Exhibit A), Westinghouse is not at liberty to
13 disclose certain documents subject to EAR and ITAR (namely in this action, those
14 documents listed on Exhibit A) without a stipulation from plaintiffs’ counsel to abide
15 by the nondisclosure requirements of those federal regulations.
16         10. If any Party should desire to include any confidential information or
17 Item in any papers filed with the Court, the Party shall file an application, in
18 accordance with the requirements of Local Rule 79-5, and provide the requisite
19 showing based on competent evidence of “good cause” or “compelling reasons,”
20 for a Court order allowing such papers to be filed under seal pursuant to Federal
21 Rule of Civil Procedure Rule 5.2(d).
22         11. Nothing in this Protective Order should be construed as authorizing a
23 Receiving Party in this action to disobey a lawful directive from another court.
24      12. This provision will not apply to court filings or file copies of pleadings,
25 briefs, or correspondence maintained by the parties’ respective counsel in the
26 ordinary course of business.
27
28
                                       5
      [PROPOSED] ORDER GRANTING STIPULATION RE PROTECTIVE ORDER RE EXPORT-
                        CONTROLLED DOCUMENTS (Amended)
                                                         2:19-cv-09343-GW-KS
Case 2:19-cv-09343-GW-KS Document 81 Filed 07/14/20 Page 6 of 8 Page ID #:644
Case 2:19-cv-09343-GW-KS Document 81 Filed 07/14/20 Page 7 of 8 Page ID #:645



1                                     EXHIBIT A
2     DOCUMENTS SUBJECT TO STIPULATION RE PROTECTIVE ORDER
3             Patrick Dennis, et al.. v. Air & Liquid Systems Corp., et al.
4                 US District Court Case No. 2:19-cv-09343-GW-KS
5
6                   Ship                                   Bates Range
7 USS Lyman K. Swenson (DD 729)              LYSWN-28 to LYSWN-31;
8                                            LYSWN-38 to LYSWN-40
9 USS Bridget (DE 1024)                      BRIDG-21 to BRIDG-28;
10                                           BRIDG-34 to BRIDG-35
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                      7
     [PROPOSED] ORDER GRANTING STIPULATION RE PROTECTIVE ORDER RE EXPORT-
                       CONTROLLED DOCUMENTS (Amended)
                                                        2:19-cv-09343-GW-KS
Case 2:19-cv-09343-GW-KS Document 81 Filed 07/14/20 Page 8 of 8 Page ID #:646



1                              CERTIFICATE OF SERVICE
2         I declare that I am over the age of eighteen (18) and not a party to this action.
     My business address is 825 East Fourth Street, Suite 204, Los Angeles, CA 90013.
3
        On July 13, 2020, I served the following document(s): [PROPOSED] ORDER
4 GRANTING STIPULATION RE PROTECTIVE ORDER RE EXPORT-
  CONTROLLED DOCUMENTS (Amended) on the interested parties in this action
5 by placing a true and correct copy of such document, enclosed in a sealed envelope,
  addressed as follows:
6
    FROST LAW FIRM, PC
7
    273 West 7th Street
8   San Pedro, CA 90731
    Tel.: (866) 353-6376 Fax: (310) 361-8803
9
10     THE LAW OFFICES OF WORTHINGTON & CARON, PC
       273 W. 7th Street
11
       San Pedro, CA 90731
12     Tel.:(310) 221-8090 Fax: (310) 221-8095
       Attorneys for Plaintiffs
13
14     ALL PARTIES REGISTERED TO RECEIVE ELECTRONIC NOTIFICATION VIA
15     FILE&SERVEXPRESS

16 ‫܆‬       I am readily familiar with the business’ practice for collection and processing of
           correspondence for mailing with the United States Postal Service. I know that
17         the correspondence was deposited with the United States Postal Service on the
           same day this declaration was executed in the ordinary course of business. I
18         know that the envelope was sealed and, with postage thereon fully prepaid,
           placed for collection and mailing on this date in the United States mail at, Los
19         Angeles, California.

20 ‫܈‬       By E-Service: I electronically filed and served the above document(s) via
           CM/ECF PACER on the parties registered under this case to receive electronic
21         notification.

22         Executed: July 13, 2020

23 ‫܆‬       (State)      I declare under penalty of perjury under the laws of the State of
           California that the above is true and correct.
24 ‫܈‬       (Federal) I declare that I am employed in the office of a member of the bar of
25         this court at whose direction the service was made.

26
27                                         James A. Choi
                                           4520.4818
28
      [PROPOSED] ORDER GRANTING STIPULATION RE PROTECTIVE ORDER RE EXPORT-
                            CONTROLLED DOCUMENTS
                                                        2:19-cv-09343-GW-KS
